EXHIBIT E
From:                           Meredith Schultz <mschultz@BSFLLP.com>
Sent:                           Wednesday, July 20, 2016 11:24 AM
To:                             Laura Menninger
Cc:                             Sigrid McCawley; Jeff Pagliuca; Brad Edwards; Paul Cassell (cassellp@law.utah.edu)
Subject:                        RE: Conferral regarding forensic search

Follow Up Flag:                 Follow Up
Flag Status:                    Flagged


Laura,

Please see my additions in-line, in black, below to your email sent yesterday. My in-line communication should
also be responsive to the email that you just sent. If I have left anything out, please let me know.

Thanks,

Meredith

Meredith L. Schultz
BOIES, SCHILLER & FLEXNER LLP
401 East Las Olas Blvd., Suite 1200
Fort Lauderdale, FL 33301
Phone: 954-356-0011 ext. 4204
Fax: 954-356-0022
http://www.bsfllp.com

From: Laura Menninger [mailto:lmenninger@hmflaw.com]
Sent: Tuesday, July 19, 2016 1:33 PM
To: Meredith Schultz
Subject: RE: Giuffre - Conferral regarding search terms

Meredith:

I write to confirm our oral conferral. Please let me know if you disagree with the following or if there is some
other agreement you think we reached:

   1.Iw illendeavortohavem y clientgainaccesstoanearthlinkaccountthatyou believeishers.Yourbasisforthat
      beliefisadiskyou produced lastw eek,obtained pursuanttoaFO IA request,thatcontained atP age2035 an
      addressbookfrom approxim ately 2005 w hichhasthatearthlinkaccountnam enexttoM s.M axw ell’snam e.
      P leaseadviseoftheprocessesyou areundertakingtoaccesstheaccount,and theprocessyou undertookto
      ascertainthatthem indspringaccountnolongerexists.

   2.T erram ar– You havew ithdraw nthatasastandalonesearchterm .Ihaverepresented toyou thatw ehave
       searched allT erram arem ailsforotherw iseresponsivedocum entsasw ell    .

   3.W itnessnam es– You believethatsearchterm s124-341,w hicharew itnessnam esbrokenupintofirstand last
       nam esfrom yourR ule26 list,relatetoyourR FP num ber5 (“ Alldocum entsrelatingtom assages… ” ).I
       represented toyou thatIhavesearchedfortheterm s“ m assage,   ” “ m asseur,
                                                                                ” “ therapy” etc.asyou requested,
                                                          1
Meredith




Meredith L. Schultz
BOIES, SCHILLER & FLEXNER LLP
401 East Las Olas Blvd., Suite 1200
Fort Lauderdale, FL 33301
Phone: 954-356-0011 ext. 4204
Fax: 954-356-0022
http://www.bsfllp.com

From: Laura Menninger [mailto:lmenninger@hmflaw.com]
Sent: Wednesday, July 20, 2016 1:01 PM
To: Meredith Schultz
Cc: Sigrid McCawley; Jeff Pagliuca; Brad Edwards; Paul Cassell (cassellp@law.utah.edu)
Subject: Conferral regarding forensic search

Meredith –

Apart from (i) the list of witness names you believe might be associated with the term “massage” (“massage”
and related terms that you requested have been searched), (ii) the word “lingerie”, and (iii) the
         we have completed the forensic copy, search, retrieval and review of all hits on our client’s devices
and email accounts as directed by the Court based on agreed to search terms, including those agreed to in our
conferral yesterday.

After review of more than 9,000 documents and files containing your search terms, the only documents located
not previously produced are 6 privileged documents which we will add to our log. We also located a number of
privileged communications between our client and myself following the onset of litigation in this case which
will not be logged consistent with both parties' agreed to practice. As predicted, no responsive non-privileged
documents resulted from the exercise.

I will keep you apprised of the results of the “lingerie” and status of ability to access the
account. If you want me to consider running additional witness names because you believe those people may
relate to RFP 5 regarding “massages”, please forward those names to me and your basis.

-Laura


The information contained in this electronic message is confidential information intended only for the use of the named recipient(s) and may contain information
that, among other protections, is the subject of attorney-client privilege, attorney work product or exempt from disclosure under applicable law. If the reader of this
electronic message is not the named recipient, or the employee or agent respons ble to deliver it to the named recipient, you are hereby notified that any
dissemination, distribution, copying or other use of this communication is strictly proh bited and no privilege is waived. If you have received this communication in
error, please immediately notify the sender by replying to this electronic message and then deleting this electronic message from your computer. [v.1]




                                                                                   5
